DETAILED ACTION
The amendment submitted 04/22/2021, the applicant amended claim 2. Claim 10 is newly added. No new matter is added. Claims 1-10 are pending. 


Response to Arguments
Applicant's arguments filed 04/22/2021, have been fully considered but they are not persuasive. 

The Applicant mainly remarks on pages 6-7 – “In other words, according to SVM, which uses a hyperplane to distinguish two5 classes, Ro Yong teaches to compare the dot product with the predetermined threshold value. Ro Yong does not teach to compare hyperplane normal vector with the predetermined threshold value. On the other hand, claim 1 and 3 of the instant application compares the hyperplane normal vector with the threshold value, which is distinct from the teaching of Ro Yong or Thirumaleshwara”.

However, Examiner respectfully disagrees with the Applicant, because the “hyperplane is not explicitly defined in the recited claimed limitations. The claims recite the limitations – “calculating each block feature by means of a support vector machine (SVM) 10classifier, wherein each block feature is calculated to obtain a hyperplane normal vector; calculating each block feature by means of a support vector machine (SVM) 10classifier, wherein each block feature is calculated to obtain a hyperplane normal vector”, where 

Therefore, the broad claimed limitations do not exclude the Examiner from such interpretation of claim where quantities are compared to classify an image. 

The Examiner suggests the Applicant to explicitly define the correlation between blocks, feature quantity and hyper plane to reduce the broad interpretations of claimed invention. 

Amended claim 2 and newly added claim 10 recite limitations – “wherein the feature extraction processing involves more than one of a 20histogram of oriented gradients (HOG), a local binary pattern (LBP), and a histogram of local intensity difference (HLID)”, with further search and considerations, are objected as allowable subject matter. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumaleshwara et al. (US Pub No. 20150131848 A1, as provided) in view of Ro Yong et. al. (KR20150136971A, as provided). 

Regarding Claim 1,
Thirumaleshwara discloses An image adaptive feature extraction method, comprising steps of: 
(A) dividing an image into a plurality of blocks, performing a feature extraction processing on the plurality of blocks, and obtaining a block feature from each of the plurality of blocks after the feature extraction processing; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 130 has a size that corresponds with image is divided into blocks and features are extracted from the blocks)

(B) calculating each block feature by means of a support vector machine (SVM) classifier, wherein each block feature is calculated to obtain a hyperplane normal vector; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 130 has a size that corresponds with a size of the detector window being used for object detection image is divided into blocks and features are extracted from the blocks and support vector machine classified is utilized to obtain hyperplane vectors of block features) and 
(C) setting a threshold value, determining the block feature according to the hyperplane normal vector, recording the block as an adaptive feature block when a value of the hyperplane normal vector is higher than the threshold value, and integrating each adaptive feature block to form an adaptive feature image. (Thirumaleshwara, [0018-0019], discloses classifier constructs a hyperplane 30 that can be used to identify HOG feature vectors associated with detector window 20 (and thus HOG feature vectors representing images in image frame 10) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 30 has a size that corresponds with a 
associated with detector window 20 with hyperplane 30 (in other words, a weighted sum of HOG feature descriptors) using a vector dot product 40, and then evaluates vector dot product 40 to classify the HOG feature vector (and thus corresponding image portion 21) as object or non-object.  Such classification process can be performed for HOG feature vectors associated with detector window 20 at various positions within image frame 10, such that various portions of image frame 10 can be classified as object or non-object; when implementing the exemplary methodology depicted in 
FIG. 1, all HOG feature block components that correspond with image frame 10 
(here, HOG feature block components associated with feature blocks FB1, FB2, 
FB3, .  . . FBx) cannot be placed in internal memory for the object detection and classification process.  Accordingly, the HOG feature block components are placed in external memory, and as a detector window is moved within image frame 10, for each position of the detector window within image frame 10, an associated HOG feature vector (and thus associated HOG feature block components) is moved from external memory to internal memory for classification.  For example, once detector window 20 is moved to the position spanning image portion 21 as depicted in FIG. 1, HOG feature block components that correspond with image portion 21 and thus form the associated HOG feature vector are moved from external memory to internal memory, where the associated HOG feature vector is then combined with hyperplane 30 to determine the vector dot product 40, and thereby classify the associated HOG feature vector (and 

object or non-object.  Such feature block component (data) movement from external memory to internal memory is implemented for each position of detector window 20 within image frame 10, and similarly for each position of other detector windows used to evaluate image frame 10; features of blocks are extracted and hyperplane vectors are derived from extracted features and features are integrated into vector form to determine and classify as object or non-object such as pedestrian)
Thirumaleshwara does not explicitly disclose comparing setting threshold value, and comparing hyper plane normal vector with threshold
Ro Yong discloses comparing setting threshold value, and comparing hyper plane normal vector with threshold (Ro Yong,Technical Description, discloses a hardware logic implementation of the low energy and low resolution face detection apparatus of FIG. 4, described below, shows the adoption of a linear SVM for computational and hardware architectural efficiency. The SVM is one of the binary classifiers, and when given a training set, it uses a hyperplane to minimize the classification error to distinguish the two classes, and a margin, which means the distance from the hyperplane to the training set closest to it, To select the hyperplane. At this time, for the test, support vectors existing around the hyperplane (Equation 2) And the test vector (x). As can be seen from this equation (2), the dot product with all the support vectors can be simply performed by one dot product between the test vector and the vector w corresponding to the sum of the support vectors. Finally, after calculating [Equation 2], it is possible to determine whether this value is a face region or not in comparison with a predetermined threshold value; threshold value is compared with hyperplane normal vector of block features to determine face region or object (pedestrian))


 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Thirumaleshwara with Ro Yong to detect pedestrian in image by processing the block features and hyperplane derived from the features. One would be motivated to modify Thirumaleshwara that teaches detection of pedestrian and extracting features from blocks of image by teachings of Thirumaleshwara that detects face region in images using hyperplane and comparing the hyperplane of features with threshold to accurately to retrieval of object of interest such as pedestrian. (see Ro Yong, Technical Description). Therefore, it would have been obvious to combine Thirumaleshwara with Ro Yong to obtain the invention recited in Claim 1.


Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumaleshwara and Ro Yong, and further in view of Zhu et al. (US Pub No. 20120083960 A1, as provided). 

Regarding Claim 3,
		Thirumaleshwara discloses (A) dividing an image into a plurality of blocks, performing a feature extraction processing on the plurality of blocks, and obtaining a block feature from each of the plurality of blocks after the feature extraction processing; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that image is divided into blocks and features are extracted from the blocks)

(B) calculating each block feature by means of a support vector machine (SVM) classifier, wherein each block feature is calculated to obtain a hyperplane normal vector; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and image is divided into blocks and features are extracted from the blocks and support vector machine classified is utilized to obtain hyperplane vectors of block features) and 
(C) setting a threshold value, determining the block feature according to the hyperplane normal vector, recording the block as an adaptive feature block when a value of the hyperplane normal vector is higher than the threshold value, and integrating each adaptive feature block to form an adaptive feature image. (Thirumaleshwara, [0018-0019], discloses classifier constructs a hyperplane 30 that can be used to identify HOG 
associated with detector window 20 with hyperplane 30 (in other words, a weighted sum of HOG feature descriptors) using a vector dot product 40, and then evaluates vector dot product 40 to classify the HOG feature vector (and thus corresponding image portion 21) as object or non-object.  Such classification process can be performed for HOG feature vectors associated with detector window 20 at various positions within image frame 10, such that various portions of image frame 10 can be classified as object or non-object; when implementing the exemplary methodology depicted in 
FIG. 1, all HOG feature block components that correspond with image frame 10 
(here, HOG feature block components associated with feature blocks FB1, FB2, 
FB3, .  . . FBx) cannot be placed in internal memory for the object detection and classification process.  Accordingly, the HOG feature block components are placed in external memory, and as a detector window is moved within image frame 10, for each position of the detector window within image frame 10, an associated HOG feature vector (and thus associated HOG feature block components) is moved from external memory to internal memory for classification.  For example, once detector window 20 is moved to the position spanning image portion 21 as depicted in FIG. 1, HOG feature block components that correspond with image portion 21 and thus form the associated 
thus portion of image frame 10 that corresponds with detector window 20) as an 
object or non-object.  Such feature block component (data) movement from external memory to internal memory is implemented for each position of detector window 20 within image frame 10, and similarly for each position of other detector windows used to evaluate image frame 10; features of blocks are extracted and hyperplane vectors are derived from extracted features and features are integrated into vector form to determine and classify as object or non-object such as pedestrian)

		(E) performing a pedestrian image detection by means of the pedestrian feature image. (Thirumaleshwara, [0018-0019], discloses classifier constructs a hyperplane 30 that can be used to identify HOG feature vectors associated with detector window 20 (and thus HOG feature vectors representing images in image frame 10) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 30 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 30 also spans a number of feature block rows, P, and a number of feature block columns, Q. SVM classifier combines the HOG feature vector associated with detector window 20 with hyperplane 30 (in other words, a weighted sum of HOG feature descriptors) using a vector dot product 40, and then evaluates vector dot product 40 to classify the HOG feature vector (and thus corresponding image portion 21) as object or non-object.  Such classification process features of blocks are extracted and hyperplane vectors are derived from extracted features and features are integrated into vector form to determine and classify as object or non-object such as pedestrian)

Ro Yong discloses comparing setting threshold value, and comparing hyper plane normal vector with threshold (Ro Yong, An example of a hardware logic implementation of the low energy and low resolution face detection apparatus of FIG. 4, described below, shows the adoption of a linear SVM for computational and hardware architectural efficiency. The SVM is one of the binary classifiers, and when given a training set, it uses a hyperplane to minimize the classification error to distinguish the two classes, and a margin, which means the distance from the hyperplane to the training set closest to it, To select the hyperplane. At this time, for the test, support vectors existing around the hyperplane (Equation 2) [Image Omitted] ) And the test vector (x). As can be seen from this equation (2), the dot product with all the support vectors can be simply performed by one dot product between the test vector and the vector w corresponding to the sum of the support vectors. Finally, after calculating [Equation 2], it is possible to determine whether this value is a face region or not in comparison with a predetermined threshold value; threshold value is compared with hyperplane normal vector of block features to determine face region or object (pedestrian))


 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Thirumaleshwara with Ro Yong to detect pedestrian in image by processing the block features and hyperplane derived from the features. One would be motivated to modify Thirumaleshwara that teaches detection of pedestrian and extracting features 

The combination of Thirumaleshwara and Ro Yong does not explicitly disclose A pedestrian thermal image detection method, comprising steps of: (A) reading a raw thermal image, wherein the raw thermal image comprises a specific ambient information; 
		Zhu discloses A pedestrian thermal image detection method, comprising steps of: (A) reading a raw thermal image, wherein the raw thermal image comprises a specific ambient information; (Zhu, [0104], discloses the vehicle may also include various other sensors in order to increase the perceptive abilities of the vehicle.  For example, thermal imaging sensors may be used to identify the heat of pedestrians, animals, or vehicles.  In another example, detecting the rigidity of certain objects is generally difficult, however using near infra-red sensors may be used to detect to give the computer additional cues.  Sensors may also be used to detect the conditions of the road surface, such as icy or wet.  These sensors may be included, for example, in the tires or wheels.  Wind resistance sensors, placed for example on each of the lateral sides of the vehicle, may be used to increase fuel efficiency by allowing the computer to adjust the course of the vehicle; heat of pedestrian images are detected by thermal camera sensors)



Regarding Claim 4, 
		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the pedestrian image detection is a histogram of oriented gradients (HOG).  (Thirumaleshwara, [0014], discloses each feature block FB1, FB2, FB3, .  . . FBx has an associated feature block component, such as an associated histogram of oriented gradient (HOG) feature block component.  For example, in various implementations, image frame 10 can be partitioned into cells (various spatial regions of image frame 10), where each cell includes one or more pixels of image frame 10.  Each pixel has an edge (gradient) intensity value and an edge angle (orientation) value.  For each cell, a one-dimensional edge intensity histogram can be generated by accumulating edge intensity values for pixels within the cell, a one-dimensional edge angle histogram can be generated by accumulating edge angle values for pixels within 


Regarding Claim 5, 
The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the pedestrian image detection is a local binary pattern (LBP). (Ro Yong, Technical Desription, discloses  for face detection, a plurality of templates composed of local block texture features (LBTF) are created, and templates are formed in characteristic vector space, but several are generated so as to be resistant to environmental changes. In other words, face template uses LBP (local binary pattern) which is robust against illumination and pose change within a certain range, and features based on block partitioning. By using several template robust against face LBP classifier is disclosed for detection of pedestrian image). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 3 apply to this claim.

Regarding Claim 6, 
The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the pedestrian image detection is a histogram of local intensity difference (HLID).  (Thirumaleshwara, [0014], discloses each feature block FB1, FB2, FB3, .  . . FBx has an associated feature block component, such as an associated histogram of oriented gradient (HOG) feature block component.  For example, in various implementations, image frame 10 can be partitioned into cells (various spatial regions of image frame 10), where each cell includes one or more pixels of image frame 10.  Each pixel has an edge (gradient) intensity value and an edge angle (orientation) value.  For each cell, a one-dimensional edge intensity histogram can be generated by accumulating edge intensity values for pixels within the cell, a one-dimensional edge angle histogram can be generated by accumulating edge angle values for pixels within the cell, and a one-dimensional histogram can be generated by combining the edge intensity histogram and the edge angle histogram, where the one-dimensional histogram provides HOG descriptors for the cell.  The cells can then be grouped into blocks (here, feature blocks FB1, FB2, FB3, .  . . FBx), where each cell can form a portion of more than one block.  For each block, a measure of intensity can be accumulated over the cells within the block and used to normalize the HOG feature descriptors of each of the cells within the block, such that the block has an associated HOG intensity difference features are obtained). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 3 apply to this claim.

Regarding Claim 7, 
		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the specific ambient information comprises a pedestrian image.  (Thirumaleshwara, [0012], discloses Fig. 1 illustrates an exemplary methodology for detecting an object in an image frame 10 according to various aspects of the present disclosure.  In various implementations, the exemplary methodology detects a pedestrian in the image frame 10.  FIG. 1 has been simplified for the sake of clarity to better understand the inventive concepts of the present disclosure.  Additional features can be added to the exemplary methodology and associated image frame 10, and some of the features described below can be replaced or eliminated in other embodiments of the exemplary methodology and associated image frame 10; pedestrian image is obtained and classified as object (pedestrian) or non-object). Additionally, the rational and motivation to combine the references Thirumaleshwara and Ro Yong as applied in claim 1 apply to this claim.

Regarding Claim 8, 
SVM is trained on pedestrian image features). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 3 apply to this claim.

Regarding Claim 9, 
		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the support vector machine (SVM) classifier is trained by using a probe-six dataset as a test database. (Thirumaleshwara, [0017-0018], discloses a classifier can evaluate and classify the HOG feature vector as positive (indicating that the HOG feature vector represents an object) or negative (indicating that the HOG feature vector does not represent an object), thereby providing an object/non-object classification for the portion of image frame 10 overlapped by (corresponding with) detector window 20.  In various implementations, the classifier is a support vector machine (SVM) classifier, such as a linear SVM, that can be trained to detect objects for various sizes of detector windows.  For example, SVM classifier can be a binary classifier that uses training data to construct a hyperplane for optimally separating HOG feature vectors into two categories--here, object or non-object.  In various implementations, SVM classifier is trained with an image set divided into pedestrian class images and non-pedestrian class images, where SVM classifier has further been trained to classify images using different data set of difference size (six probe or more) are used to train SVM classifiers). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 1 apply to this claim.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Pinalben Patel/Examiner, Art Unit 2661